PER CURIAM.
Because the appellant failed to establish the elements necessary for the entry of a temporary injunction, South Fla. Limousines, Inc. v. Broward County Aviation Dept., 512 So.2d 1059, 1061 (Fla. 4th DCA 1987)(“In order for a temporary injunction to be granted, the plaintiff must prove that: (1) he will suffer irreparable harm unless the status quo is maintained; (2) he has no adequate remedy at law; (3) he has a clear legal right to the relief requested; and (4) a temporary injunction will serve the public interest.”), the trial court did not abuse its discretion by denying the appellant’s motion for temporary injunction. See Perry & Co. v. First Sec. Ins. Underwriters, Inc., 654 So.2d 671 (Fla. 3d DCA 1995).
Affirmed.